DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claim 1 is allowable. The restriction requirement between product and method, between combination and subcombination, and between species , as set forth in the Office action mailed on June 30, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 30, 2020, is withdrawn.  Claims 7-20 , directed to non-elected inventions, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record teaches or suggests, alone or in combination, a chip structure, comprising: . . . sidewalls of the second protection layer are aligned with sidewalls of the second semiconductor substrate and sidewalls of the second interconnection layer, in combination with the remaining limitations of claim 1.
Regarding claim 10, none of the prior art of record teaches or suggests, alone or in combination, a package structure, comprising at least one integrated chip structure, comprising: . . . sidewalls of the second protection layer are aligned with sidewalls of the second semiconductor substrate and sidewalls of the second interconnection layer, in combination with the remaining limitations of claim 10.
Regarding claim 16, none of the prior art of record teaches or suggests, alone or in combination, a method of fabricating a chip structure, comprising: . . . wherein sidewalls of the second protection layer are aligned with sidewalls of the second semiconductor substrate and sidewalls of the second interconnection layer, in combination with the remaining limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Remarks
Applicant’s amendments to the claims, filed December 10, 2020, have been fully considered, and they are sufficient to overcome the rejections under 35 USC 102. Accordingly, these rejections are withdrawn.
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen et al. (U.S. Pub. No. 2020/0381396) teaches a chip structure similar to that claimed by Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893